NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
WILLIAM C. RI CKETT,
Claim,an,t-Appel1ant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2010-7093
Appeal from the United States Court of Appeals for
Veterans C1ai1ns in case no. 09-2493.
ON MOTION
ORDER
Wi11ian1 C. Rickett moves without opposition to stay
the briefing schedule in this appeal pending the United
States Supreme Court’s final disposition of Henders0n v.
Shinseki, 2010 WL 7523'70 (U.S. June 28, 2010).
Upon consideration thereof

2
IT ls ORDERED THAT:
The motion to stay the briefing schedule pending the
Supreme Court’s final disposition of Henderson is granted
Rickett is directed to inform this court, within 14 days of
the Supreme Court’s final disposition of Henderson,,
concerning how he believes that this appeal should pro-
ceed. ~The Secretary may also respond within that tirne.
FoR THE COURT
AUG 2 ll 2IlIIl /s/ Jan Horbaly
Date J an Horbaly
C1erk
ccc Deanne Lynn Bonner, Esq.
Tara K. Hogan, Esq.
Fl
320 u.s. count olFFir!,PsALs 1=oR
ms renew canons
Auc 2 0 2010
.IAN HORBALY
GLERK